DETAILED ACTION
	This office action is in response to applicant’s remarks filed on application 16/595,121 on May 18, 2021.  
	Claims 1-20 are presented for examination.   Claims 1-2, 4-5, 8, 11-12, 14-16, 18-19 are amended.  
	IDS submitted on October 7, 2019 was considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
hird boot data from the memory device, and” is indefinite as to where in the memory device third boot data is stored when the first boot data is read from the first master block and the second boot data is from second master block.   Since a recovery operation is performed on the second master block when the test read operation fails, for the purpose of examination, examiner assumed the third boot data is also read from the second master block.   Correction is advised. 

**************************************
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recited “the performing of the recovery operation on the back-up master block when the test read operation is failed includes incrementing the number of times that the boot data is read each time the boot data is read”
Examiner noted that the recovery operation does not include incrementing the number of times that the boot data is read.   Fig. 8 submitted by applicant show that after recovery, the read 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (US 2004/0199825) in further view of Blodgett (US 2013/0055046).

In regard to claim 1, Zeller et al. teach a memory system, comprising:
a memory device including first master block and a second master block (first and second boot memory location, fig. 3, 302, 304, pair of bootable memory locations, pg. 9); and
select memory location for booting, fig. 2, 202), 
wherein the controller comprises: a booting manager suitable for performing an operation of reading the second boot data from the second master block when an operation of reading the first boot data from the first master block failed (select different memory location for booting when problem with boot process, fig. 2, 208). 
Zeller et al. teach of boot data (select memory location for booting, fig. 2, 202) but Blodgett teaches of a test read manager suitable for: performing a test read operation on the second master block whenever a number of times that the data including the first data or the second data is read reaches a threshold by reading third data from the memory device (read and check for errors when the read counter >1024, fig. 6, 603, 604, pg 45), and performing a recovery operation on the second master block when the test read operation fails (errors exceed the threshold, mark block for rewrite, fig. 6, 605, 606, pg. 45-46), wherein the test read manager reads the third data when the reading the first data or the second data does not fail (refresh scan check for errors when read is performed and read counter updated to be greater than threshold, fig. 6, 604, g. 45) it is noted that the refresh scan occurs when the read counter is greater than a threshold and not when the memory fail.
It would have been obvious to modify the system of Zeller et al. by adding Blodgett memory refresh.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide a way to checked or refresh on each power cycle (pg. 44). 

In regard to claim 2, Zeller et al. teach the memory system of claim 1, wherein the controller further includes: an error correction code (ECC) component suitable for correcting an error in the first boot data or the second boot data that is read from the first master block or the second master block (overwrite second memory location with old version or overwrite first memory location with updated version, fig. 3, 316, 322).

In regard to claim 3, Zeller et al. teach of boot data (select memory location for booting, fig. 2, 202) but Blodgett teaches the memory system of claim 1, wherein the controller further includes: a memory suitable for storing information about the number of times that the data is read (read counter, fig. 6, 603).
Refer to claim 1 for motivational statement. 

In regard to claim 4, Zeller et al. teach the memory system of claim 2 wherein the ECC component processes an operation of reading the boot data as a failure when a number of error bits in the read boot data is greater than or equal to a threshold value (verified to be functioning properly with a checksum, CRC or other method, pg. 39).

In regard to claim 5, Zeller et al. does not explicitly teach but Blodgett teaches the memory system of claim 1, wherein the recovery operation includes an operation of processing the second master block as a bad block and storing back-up data for the first master block into a new block, when a test read operation for the second master block fails (when a block is marked for refresh, the data of the block is relocated to another block location in physical memory as part of a wear-leveling method, pg. 48)
Refer to claim 1 for motivational statement. 

 In regard to claim 6, Zeller et al. teach of boot data (select memory location for booting, fig. 2, 202) but Blodgett teaches the memory system of claim 1, wherein the test read manager initializes the number of times that the data is read after the recovery operation is performed or after the test read operation passes (the page read counter is being reset to zero, pg. 47).
	Refer to claim 1 for motivational statement. 

In regard to claim 7, Zeller et al. teach the memory system of claim 1, wherein the boot data includes at least one of a boot loader and firmware that drives the boot operation (bootable firmware program, pg. 8).

In regard to claim 8, Zeller et al. teach the memory system of claim 1, wherein the second master block stores back-up data for the first boot data stored in the first master block (pair of bootable memory locations, pg. 9-10).

In regard to claim 9, Zeller et al. teach of boot data (select memory location for booting, fig. 2, 202) but Blodgett teaches the memory system of claim 1, wherein the test read manager increments the number of times that the data is read each time the manager reads the data (read performed and read counter updated, fig. 6, 602).
	Refer to claim 1 for motivational statement. 

In regard to claim 11, Zeller et al. teach a method for operating a memory system, comprising:
 performing a boot operation by using boot data (select memory location for booting, fig. 2, 202) including first boot data or second boot data that is read from a first master block or a second master block of a memory device (pair of bootable memory locations, pg. 9), 
wherein the performing of the boot operation comprises: reading second boot data from the second master block when an operation of reading the first boot data from a first master block failed (select different memory location for booting when problem with boot process, fig. 2, 208). 
Zeller et al. teach of boot data (select memory location for booting, fig. 2, 202) but Blodgett teaches of a test read manager suitable for: performing a test read operation on the second master block whenever a number of times that the data including the first data or the second data is read reaches a threshold by reading third data from the memory device (read and check for errors when the read counter >1024, fig. 6, 603, 604, pg 45), and performing a recovery operation on the second master block when the test read operation fails (errors exceed the threshold, mark block for rewrite, fig. 6, 605, 606, pg. 45-46), wherein the test read manager reads the third data when the reading the first data or the second data does not fail (refresh scan check for errors when read is performed and read counter updated to be greater than threshold, fig. 6, 604, g. 45) it is noted that the refresh scan occurs when the read counter is greater than a threshold and not when the memory fail.
	Refer to claim 1 for motivational statement. 

In regard to claim 12, Zeller et al. teach the method of claim 11, further comprising: correcting an error in the boot data that is read from the first master block or the second master block (overwrite second memory location with old version or overwrite first memory location with updated version, fig. 3, 316, 322).

In regard to claim 13, Zeller et al. teach of boot data (select memory location for booting, fig. 2, 202) but Blodgett teaches the method of claim 11, further comprising: storing information about the number of times that the boot data is read in a memory (read counter, fig. 6, 603).
	Refer to claim 1 for motivational statement. 

In regard to claim 14, Zeller et al. teach the method of claim 12, wherein the correcting of the error in the boot data that is read from the first master block or the second master block includes processing an operation of reading the boot data as a failure when a number of error bits in the read boot data is greater than or equal to a threshold value (verified to be functioning properly with a checksum, CRC or other method, pg. 39).

In regard to claim 15, Zeller et al. does not explicitly teach but Blodgett teaches the method of claim 11, wherein the performing of the recovery operation on the back-up master block includes processing the back-up master block as a bad block and storing back-up data for the master block into a new block, when a test read operation for the back-up master block fails (when a block is marked for refresh, the data of the block is relocated to another block location in physical memory as part of a wear-leveling method, pg. 48)


In regard to claim 16, Zeller et al. teach of boot data (select memory location for booting, fig. 2, 202) but Blodgett teaches the method of claim 11, wherein the performing of the test read operation on the second master block whenever the number of times that the data is read reaches the threshold includes initializing the number of times that the data is read after the recovery operation is performed or after the test read operation (the page read counter is being reset to zero, pg. 47).
	Refer to claim 1 for motivational statement. 

In regard to claim 17, Zeller et al. teach the method of claim 11, wherein the boot data includes at least one of a boot loader and firmware that drives the boot operation (bootable firmware program, pg. 8).

In regard to claim 18, Zeller et al. teach the method of claim 11, wherein the second master block stores back-up data for the first boot data stored in the first master block (pair of bootable memory locations, pg. 9-10).

**************************************
Claims 10 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. (US 2004/0199825) in further view of Blodgett (US 2013/0055046) in further view of Abraham et al. (US 2012/0023309). 

volatile memory allocated to partition may comprises a section storing an OS, a section storing data related to one or more entities executed by partition and a section may be set aside as warm memory to store data that is to be persisted across a warm boot of that partition, pg. 29).
It would have been obvious to modify the system of Zeller et al. and Blodgett by adding Abraham et al. ultra-high availablility.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide further resources to the processor (pg. 24). 

In regard to claim 20, Zeller et al. and Blodgett does not explicitly teach but Abraham et al. teach the method of claim 13, wherein the memory includes a volatile memory (volatile memory allocated to partition may comprises a section storing an OS, a section storing data related to one or more entities executed by partition and a section may be set aside as warm memory to store data that is to be persisted across a warm boot of that partition, pg. 29).
Refer to claim 10 for motivational statement. 

***********************************************
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Bilal et al. (US 2020/0034155) compliance check with threshold number of boot

Fitzpatrick et al. (US 2015/0039842) read threshold
Liang et al. (US 2011/0093741) check the number of boot failure
Lieber et al. (US 2011/0283051) executable boot code read exceed threshold 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov